Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The RCE filed on 1/31/2022 has been entered. Claims 1-3, 6, 8, 10, 14-16, 18-19, 21, 23-24, 28-29, 31-33, 36, 38, 40, 44-46, 48-49, 51, 53-54, 58-59, 61-63, 65-68 and 70-134 are still pending in this Office action.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 1/31/2022 has been considered and entered.

Reasons for Allowance

           The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “transmitting, to a base station, signaling comprising an indication of a physical configuration of the wireless device and a request for channel information for a subsequent communication with the base station, the transmitting based at least in part on the physical configuration of the wireless device failing to correspond to at least one analog beamforming codebook of the wireless device”. The closest prior art of record, Pajukoski et al. U.S. Patent Application Publication No. US 2012/0328031 A1 in view of KANG et al. U.S. Patent Application Publication No. US 2018/0139780 A1, either singularly or in combination cannot teach or suggest the above uniquely distinct features.

Regarding claim 21, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “receiving, from a wireless device, signaling comprising an indication of a physical configuration for the wireless device, ..., wherein the channel information comprises a plurality of contiguous channel state information reference signal (CSI-RS) resources, wherein the CSI-RS resources are determined based at least in part on the indication of the physical configuration for the wireless device”. The closest prior art of record, Pajukoski et al. U.S. Patent Application Publication No. US 2012/0328031 A1 in view of KANG et al. U.S. Patent Application Publication No. US 2018/0139780 A1, either singularly or in combination cannot teach or suggest the above uniquely distinct features.

Regarding claim 31, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “transmit, to a base station, signaling comprising an indication of a physical configuration of the wireless device and a request for channel information for a subsequent communication with the base station, the transmitting based at least in part on the physical configuration of the wireless device failing to correspond to at least one analog beamforming codebook of the wireless device”. The closest prior art of record, Pajukoski et al. U.S. Patent Application Publication No. US 2012/0328031 A1 in view of KANG et al. U.S. Patent Application Publication No. US 2018/0139780 A1, either singularly or in combination cannot teach or suggest the above uniquely distinct features.

Regarding claim 51, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “receive, from a wireless device, signaling comprising an indication of a physical configuration for the wireless device ... transmit, to the wireless device, the channel information in response to the request, wherein the channel information comprises a plurality of contiguous channel state information reference signal (CSI-RS) resources, wherein the CSI-RS resources are determined based at least in part on the indication of the physical configuration for the wireless device”. The closest prior art of record, Pajukoski et al. U.S. Patent Application Publication No. US 2012/0328031 A1 in view of KANG et al. U.S. Patent Application Publication No. US 2018/0139780 A1, either singularly or in combination cannot teach or suggest the above uniquely distinct features.

Regarding claim 61, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “means for transmitting, to a base station, signaling comprising an indication of a physical configuration of the wireless device and a request for channel information for a subsequent communication with the base station, the transmitting based at least in part on the physical configuration of the wireless device failing to correspond to at least one analog beamforming codebook of the wireless device”. The closest prior art of record, Pajukoski et al. U.S. Patent Application Publication No. US 2012/0328031 A1 in view of KANG et al. U.S. Patent Application Publication No. US 2018/0139780 A1, either singularly or in combination cannot teach or suggest the above uniquely distinct features.

Regarding claim 62, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “means for receiving, from a wireless device, signaling comprising an indication of a physical configuration for the wireless device ... means for transmitting, to the wireless device, the channel information in response to the request, wherein the channel information comprises a plurality of contiguous channel state information reference signal (CSI-RS) resources, wherein the CSI-RS resources are determined based at least in part on the indication of the physical configuration for the wireless device”. The closest prior art of record, Pajukoski et al. U.S. Patent Application Publication No. US 2012/0328031 A1 in view of KANG et al. U.S. Patent Application Publication No. US 2018/0139780 A1,
Regarding claim 68, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “receive, from a wireless device, signaling comprising an indication of a physical configuration for the wireless device; ... transmit, to the wireless device, the channel information in response to the request, wherein the channel information comprises a plurality of contiguous channel state information reference signal (CSI-RS) resources, wherein the CSI-RS resources are determined based at least in part on the indication of the physical configuration for the wireless device”. The closest prior art of record, Pajukoski et al. U.S. Patent Application Publication No. US 2012/0328031 A1 in view of KANG et al. U.S. Patent Application Publication No. US 2018/0139780 A1, either singularly or in combination cannot teach or suggest the above uniquely distinct features.

Regarding claims 71, 92, 113 and 124, application claims are allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “transmitting, to a base station, signaling comprising an indication of a physical configuration of the wireless device and a request for channel information for a subsequent communication with the base station”. The closest prior art of record, Pajukoski et al. U.S. Patent Application Publication No. US 2012/0328031 A1 in view of KANG et al. U.S. Patent Application Publication No. US 2018/0139780 A1, either singularly or in combination cannot teach or suggest the above uniquely distinct features.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

            See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631